Case 7:18-cv-06483-AEK Document 144 Filed 10/30/20 Page 1 of 4

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
ELIZABETH V. MEJIA, as Administrator of the Estate of
MAXIMILIANO SABAN, and ELIZABETH V. MEJIA,

Individually,

18 Civ. 6483 (AEK)
Plaintiffs,

~ against -

ORDER

O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,

Defendants.

 

O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,

Third-Party Plaintiffs,
- against -

SESI CONSULTING ENGINEERS, P.C., KENNETH J.
QUAZZA, P.E., NEW GENERATIONS MASONRY,
MG COMMERCIAL CONCRETE, and BONDED
CONCRETE, INC.,

Third-Party Defendants.

 

 

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.!

The undersigned has received a letter from Defendants/Third-Party Plaintiffs O'Neill
Group-Dutton, LLC and OneKey, LLC, requesting that the document filed at ECF No. 141
(Compromise Order) be placed under seal and the docket text for ECF No. 141 be redacted, as
they both contain confidential and personally identifying information. ECF No. 142. All parties
consent to this request. Id. The Court hereby grants the request and respectfully directs the
Clerk of Court to modify the viewing level for the Compromise Order filed at ECF No. 141 to

the "Selected Parties" viewing level.

 

! This matter was reassigned to the undersigned on October 15, 2020.

 
Case 7:18-cv-06483-AEK Document 144 Filed 10/30/20 Page 2 of 4

The Court further directs that the docket text for ECF No. 141 be redacted to read as
follows (all modifications are reflected in bold below):

COMPROMISE ORDER: it is hereby ORDERED, that ELIZABETH V.
MEJIA, as Administrator of the goods, chattels and credits which were of
MAXIMILIANO SABAN, deceased, be and hereby is authorized and
permitted to compromise and settle the claim for wrongful death of
MAXIMILIANO SABAN, deceased, against the Defendants O'NEILL
GROUP-DUTTON, LLC and ONEKEY, LLC for a sum of xxxxxxxxx;
Third-Party Defendants SESI CONSULTING ENGINEERS, P.C. and
KENNETH J. QUAZZA, P.E. for a sum of xxxxxxxxx; Third-Party
Defendants NEW GENERATIONS MASONRY and MG
COMMERCIAL CONCRETE by PENN-AMERICA INSURANCE
COMPANY for a sum of xxxxxxxxx; and Third-Party Defendant
BONDED CONCRETE, INC. for a sum of xxxxxxxxx, and to execute and
deliver any and all papers necessary to effectuate the settlement, and it is
further ORDERED, that Defendants and Third-Party Defendants pay to
BAMUNDO ZWAL & SCHERMERHORN, LLP as and for their
disbursements the sum of xxxxxxxxx, payable from the proceeds of the
settlement, and it is further ORDERED, that Defendants and Third-Party
Defendants pay to BAMUNDO ZWAL & SCHERMERHORN, LLP as
and for their attorneys' fee the sum of xxxxxxxxx, payable from the
proceeds of the settlement; and it is further ORDERED, that the Workers’
Compensation lien held by BERKSHIRE HATHAWAY GUARD
INSURANCE COMPANIES be paid by BAMUNDO ZWAL &
SCHERMERHORN, LLP out of the settlement proceeds in the sum of
XXXXXxxxx; and it is further ORDERED, that Defendants and Third-Party
Defendants pay to ELIZABETH V. MEJIA, the sum of xxxxxxxxx; and it
is further ORDERED, that a total of xxxxxxxxx will be used to fund the
deferred benefits portion of the settlement for the benefit of ELIZABETH
V. MEJIA, G.S., an Infant, and N.S.V., an Infant. Those deferred benefits
shall be payable as follows: I. xxxxxxxxx will be used for Structured
Settlement Benefits payable to ELIZABETH V. MEJIA as follows: a.
XXXXXxxxx, payable monthly, guaranteed for 12 years, beginning on
January 1, 2021, with the last guaranteed payment on December 1, 2032;
b. xxxxxxxxx payable at age 40 on October 2, 2032; II. xxxxxxxxx will be
used for Structured Settlement Benefits payable to G.S. as follows: a.
XXXXXXxxx payable annually, guaranteed for 4 years, beginning on August
18, 2028, with the last guaranteed payment on August 18, 2031; b.
XXXXXXXxx payable monthly beginning on August 18, 2032 for life with
30 years guaranteed; III. xxxxxxxxx will be used for Structured Settlement
Benefits payable to N.S.V. as follows: a. xxxxxxxxx payable annually,
guaranteed for 4 years, beginning on August 28, 2032, with the last
guaranteed payment on August 28, 2035; b. xxxxxxxxx payable monthly
beginning on August 28, 2036 for life with 30 years guaranteed.
Case 7:18-cv-06483-AEK Document 144 Filed 10/30/20 Page 3 of 4

ORDERED, that the projected funding date of the periodic payments set
forth herein is August 7, 2020. In the event the periodic payments are not
funded on or before that date, the amounts and/or timing of the payments
may be changed without need for further Court approval, to ensure the
individual costs do not exceed those indicated, for a total cost of
xXxxxxxxxx. Any changes to payment amounts and/or timing shall be
reflected in the Settlement Agreement and Release and the Qualified
Assignment and Release to be executed by the parties; and it is further
ORDERED, that the balance of the settlement of G.S. in the sum of
XXxxxxxxx, Shall be paid by the Defendants and Third-Party Defendants,
to ELIZABETH V. MEJIA, as mother and natural guardian of G.S., an
Infant, jointly with an officer of Achieve Financial Credit Union located at
450 West Main Street, New Britain, CT 06052, telephone number (860)
828-2790, to be deposited in the said bank in an account, or accounts,
yielding the highest rate of interest available, in the name of the natural
guardian, in trust for the Infant and for the sole use and benefit of the
Infant; and that the time deposit accounts and certificate of deposit
accounts shall be continuously renewed at maturity at the highest rate of
interest then available, but the date of maturity thereof shall not extend
beyond the date upon which the Infant attains the age of eighteen (18)
years; and that when no such time deposit or certificate of deposit account
is available, then the accumulated funds shall be placed in the bank's
insured money market account; and that no withdrawals shall be made
from said account, or accounts, before the Infant reaches the age of
eighteen (18) years, except upon further order of any court with
jurisdiction; and it is further ORDERED, that the balance of the settlement
of N.S.V., the sum of xxxxxxxxx, shall be paid by the Defendants and
Third-Party Defendants, to ELIZABETH V. MEJIA, as mother and
natural guardian of N.S.V., an Infant, jointly with an officer of Achieve
Financial Credit Union located at 450 West Main Street, New Britain, CT
06052, telephone number (860) 828-2790, to be deposited in the said bank
in an account, or accounts, yielding the highest rate of interest available, in
the name of the natural guardian, in trust for the Infant and for the sole use
and benefit of the Infant; and that the time deposit accounts and certificate
of deposit accounts shall be continuously renewed at maturity at the
highest rate of interest then available, but the date of maturity thereof shall
not extend beyond the date upon which the Infant attains the age of
eighteen (18) years; and that when no such time deposit or certificate of
deposit account is available, then the accumulated funds shall be placed in
the bank's insured money market account; and that no withdrawals shall be
made from said account, or accounts, before the Infant reaches the age of
eighteen (18) years, except upon further order of any court with
jurisdiction; and it is further ORDERED that all claims currently pending
against the Defendants and Third Party Defendants are hereby dismissed
with prejudice and without costs; and it is further ORDERED, that
ELIZABETH V. MEJIA as Administrator of the Estate of

 

 
Case 7:18-cv-06483-AEK Document 144 Filed 10/30/20 Page 4 of 4

MAXIMILIANO SABAN, be and hereby is authorized to deliver releases
and any and all papers necessary to effectuate such settlement and collect
such monies herein, and attorneys are hereby authorized to deliver
Stipulations of Dismissal of the above-entitled action to the said
Defendants and Third-Party Defendants; and it is further ORDERED, that
the filing of a bond is dispensed with. SO ORDERED.

Dated: October 30, 2020
White Plains, New York
SO ORDERED.

{3 L
(AAs loa eer
ANDREW E. KRAUSE
United States Magistrate Judge
